PER CURIAM.
Kit Butler appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s denial of Bulter’s Heggs1 claim without comment.
We must reverse and remand the order, however, because the trial court failed to address Butler’s second claim. Specifically, we remand for the trial court to consider whether the concurrent sixteen-year probationary split sentences imposed on Butler’s convictions for possession with intent to sell cannabis and possession with intent to sell methamphetamine are illegal because they exceed the statutory maximum as well as the maximum permitted by *1172the guidelines. See, e.g., Padilla v. State, 750 So.2d 671 (Fla. 2d DCA 1999)(finding probationary split sentence that exceeded both the statutory maximum and the maximum permitted by the guidelines illegal).
Affirmed in part, reversed in part, and remanded.
PATTERSON, C.J., and FULMER and GREEN, JJ., Concur.

. Heggs v. State, 759 So.2d 620 (Fla.2000).